Case: 12-30068     Document: 00512000035         Page: 1     Date Filed: 09/26/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 26, 2012
                                     No. 12-30068
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

BRANDON J. THOMAS,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:10-CR-206-1


Before REAVLEY, JOLLY, and DAVIS, Circuit Judges.
PER CURIAM:*
        Brandon J. Thomas appeals the 120-month term of imprisonment imposed
following his guilty plea conviction of possession with intent to distribute 50
grams or more of cocaine base.
        Thomas maintains that the district court erred by failing to apply the Fair
Sentencing Act (FSA), Pub. L. No. 111-220, § 2(a), 124 Stat. 2372 (Aug. 3, 2010),
because Congress intended it to apply to all post-enactment sentencing. After
the parties’ briefs were filed, the Supreme Court held that the FSA’s more

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 12-30068    Document: 00512000035    Page: 2   Date Filed: 09/26/2012

                                No. 12-30068

lenient penalties for cocaine base offenses apply to a defendant who committed
an offense before the FSA’s August 3, 2010, effective date but was sentenced
after that date. Dorsey v. United States, 132 S. Ct. 2321, 2329-35 (2012).
Thomas’s offense occurred in July 2010, but he was not sentenced until January
2012. Thus, Dorsey requires that he be sentenced under the FSA. See 132 S. Ct.
at 2329-35. The Government, however, seeks to enforce the waiver-of-appeal
provision.
      Pursuant to a written plea agreement, Thomas waived the right to directly
appeal his conviction and sentence, reserving only the right to appeal any
sentence imposed in excess of the statutory maximum. He does not challenge
the validity of the waiver provision, and we are satisfied that the waiver of
appeal was voluntarily, knowingly, and intelligently made. See United States
v. McKinney, 406 F.3d 744, 745-46 (5th Cir. 2005). Thomas’s argument that his
waiver should not be enforced due to public policy concerns is without merit.
      AFFIRMED.




                                      2